Taylor, J. (dissenting).
In Matter of McCarter v. La Rock (240 N. Y. 282, 285) upon which the board principally relied it was stated: “ [W]e have insisted that there must be some connection between accident and employment other than a mere physical location of the employee which placed him in the pathway of a cause producing injuries, no matter where or how that cause originated.” Quite obviously the application of this rule to the facts of the case at bar would require the affirmance of the board’s decision.
A majority of the court has reached the conclusion, however, that the holdings of the Court of Appeals in Matter of Filitti v. Lerode Homes Corp. (244 N. Y. 291) and Matter of Malena v. Leff (265 N. Y. 533) have rendered the general principle announced in McCarter no longer viable. I do not concur in •this rationale.
*165Filitti distinguished but did not overrule McCarter as the following excerpt from its opinion clearly demonstrates (p. 293): “ There was no special danger attaching to the spot where the [claimant] was told to work.
“ The case before us is different in this very particular. The danger from the falling cornice attached to the spot where the claimant was at work; it was peculiar to the situation, and a risk which arose from working alongside or underneath a building; the wall might fall down (Thom v. Sinclair, 10 B. W. C. C. 220), or articles might fall from above (Matter of Bandassi v. Molla, 234 N. Y. 554). This claimant was, therefore, working ‘ within the zone of special danger ’ (Matter of Leonbruno v. Champlain Silk Mills, 229 N. Y. 470), and was, therefore, injured through an accident arising out of his employment ” (pp. 293-294).
Further evidence of the demarcation is found in the cited case of Leonbruno where a claimant was held to have been entitled to an award for injuries caused by an apple thrown by a fellow employee while engaged in horseplay in the factory where both were working. There it was said (p. 472): “ The claimant was injured, not merely while he was in a factory, but because he was in a factory, in touch with associations and conditions inseparable from factory life.” Moreover, the opinion in McCarter contained the caveat that the award in Leonbruno had been upheld “ with express recognition of the necessity for a reasonable connection between the employment and the accident” (p. 287).
Matter of Lebeda v. Pongracz (230 App. Div. 606, affd. 256 N. Y. 560) which, of course, followed in point of time the decision in Filitti upon which the court in the later case of Maleña solely relied also supports the view that the McCarter precedent is still intact. In Lebeda claimant, a cleaner, while engaged in the performance of his duties upon the employer’s premises was hit in the eye by a stray bullet which had entered them from the street through a nearby window. A majority of this court resting its decision squarely on McCarter held that the injury was not an accidental one arising out of employment, reversed the board and dismissed the claim. The Court of Appeals unanimously affirmed.
Matter of Christiansen v. Hill Reproduction Co. (262 App. Div. 379, affd. 287 N. Y. 690) and Matter of Santos v. Guemes (270 App. Div. 1057, mot. for lv. to app. den. 296 N. Y. 1061) were street risk cases and hence inapposite here. Our decision in Matter of Groppe v. Penney Co. (272 App. Div. 851, mot. for lv. to app. den. 297 N. Y. 1035) also referred to in the majority *166opinion merely upheld without citation of authority a factual determination by the board which was the converse of its finding here. ‘‘ Each case must to a certain extent stand alone.” (Matter of Heitz v. Ruppert, 218 N. Y. 148, 153.)
Accordingly, I dissent and vote to affirm the decision of the board.
Gibson and Herlihy, JJ., concur with Bergan, P. J.; Taylor, J., dissents, in an opinion, and votes to affirm, in which Reynolds, J., concurs.
Decision reversed and claim remitted to the Workmen’s Compensation Board in accordance with opinion.